Opinion issued December 3, 2015




                                          In The

                                   Court of Appeals
                                         For The

                              First District of Texas
                                 ————————————
                                  NO. 01-14-00359-CV
                                ———————————
                             CHERYL E. HILL, Appellant
                                            V.
          FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee


                 On Appeal from the County Civil Court at Law No. 4
                               Harris County, Texas
                           Trial Court Case No. 1044206


                              MEMORANDUM OPINION

          Appellant Cheryl E. Hill has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief).

          Appellant’s brief was first due on October 9, 2014. After being notified that
this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 38.8(a)(1) (authorizing dismissal for failure to file brief); 42.3(b)

(allowing involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Brown.